       Case 5:12-cv-00186-DPM Document 94 Filed 12/22/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

DUANE J. GONDER
ADC #147996                                               PETITIONER

v.                       No. 5:12-cv-186-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                          RESPONDENT

                                ORDER
     1. Motion to withdraw, Doc. 88, denied as moot.           The Court
already ruled on the underlying motion. Doc. 85.
     2. Motions for new trial, for an evidentiary hearing, and for
judicial notice, Doc. 86, 92 & 93, denied. Gonder argues that he was
prejudiced because his habeas lawyer failed to amend the petition
during the suspension period. But Gonder's original habeas petition-
filed before the suspension-was untimely.           Filing an amended
petition six months later would not have changed that fact. The Court
stands by its 20 November 2020 Order, Doc. 82.
     3. Motion for a certificate of appealability, Doc. 89, granted. It's
not clear to the Court that Gonder has "made a substantial showing of
the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). But there
is an unusual circumstance here: This Court's internal processes failed
when Gonder' s habeas lawyer was suspended by the Arkansas Supreme
          Case 5:12-cv-00186-DPM Document 94 Filed 12/22/20 Page 2 of 2




Court but continued to represent Gonder in this Court.                Gonder
alleges that this failure violated the Constitution.         The Court has
therefore had to pass on whether its own inaction violated Gonder' s
rights.      In the circumstances, the Court grants a certificate of
appealability on the issue of whether Gonder is entitled to Rule 60 relief
based on his habeas lawyer's representing him during the suspension.
Doc. 79 at 3 & Doc. 82 at 3-4.
      So Ordered.

                                                      V
                                     D .P. Marshall Jr.
                                     United States District Judge




                                      -2-
